                Case 18-12012-LSS   Doc 391-1   Filed 11/19/18   Page 1 of 3



                                       EXHIBIT 1

                                     Proposed Order




01:23847113.2
                           Case 18-12012-LSS              Doc 391-1         Filed 11/19/18         Page 2 of 3



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                            Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                 Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                          (Jointly Administered)
                                       Debtors.

                                                                          Ref. Docket No. _____

                         ORDER (A) GRANTING LEAVE AND PERMISSION TO
                     FILE DEBTORS’ OMNIBUS REPLY IN SUPPORT OF MOTION
                    TO (I) APPROVE THE SALE OF SUBSTANTIALLY ALL OF THE
                 DEBTORS’ ASSETS, (II) AUTHORIZE THE ASSUMPTION, ASSIGNMENT,
                  AND SALE OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
                LEASES, AND (III) GRANT RELATED RELIEF AND (B) AUTHORIZING THE
                   DEBTORS TO EXCEED THE PAGE LIMITATION REQUIREMENTS

                    Upon consideration of the motion (the “Motion”)2 of Open Road Films, LLC and its

         affiliated debtors and debtors in possession (the ”Debtors”) in the above-captioned chapter 11

         cases (the “Cases”) for the entry of an order, pursuant to Local Rules 9006-1(d) and 7007-

         2(a)(iv), (a) granting the Debtors leave and permission to file the Reply and (b) authorizing the

         Debtors to exceed the page limitation requirements related thereto; and it appearing that this

         Court has jurisdiction to consider the Motion in accordance with 28 U.S.C. §§ 157 and 1334 and

         the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated as of February 29, 2012; and it appearing that this is a core proceeding

         pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding and the Motion

         is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief requested in

         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:23847113.2
                      Case 18-12012-LSS          Doc 391-1     Filed 11/19/18      Page 3 of 3



         the Motion and provided for herein is in the best interest of the Debtors, their estates and

         creditors and other parties in interest; and after due deliberation and sufficient cause appearing

         therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to Local Rule 9006-1(d), the Debtors are granted leave and permission

         to file the Reply, and the Reply is deemed timely filed and a matter of record in these Cases.

                3.      The Debtors are authorized to file the Reply in excess of the twenty-page

         limitation prescribed by Local Rule 7007-2(a)(iv) and the General Chambers Procedures.

                4.      This Court shall retain jurisdiction to interpret and enforce this Order.




01:23847113.2

                                                          2
